Exhibit 10.41

[HERTZ LETTERHEAD]
June 30, 2015


Dear John,
This letter agreement (this “Letter Agreement”) memorializes our discussions and
agreement concerning the vesting terms of certain equity-based awards
contemplated by the Employee Stock Option Agreement - Transition Options, dated
as of November 21, 2014, between Hertz Global Holdings, Inc. (the “Company”) and
you (the “Option Agreement”).
1.Definitions. Unless otherwise defined in this Letter Agreement, capitalized
terms used herein shall have the meanings assigned to them in the Option
Agreement.
2.Vesting. Section 2(a) of the Option Agreement is hereby amended and restated
in its entirety as follows:
(a) Vesting Generally. Except as otherwise provided in Sections 2(b), 3, or 6(a)
of this Agreement, the Options shall become vested on December 31, 2015, subject
to the continuous employment of Participant with the Company until such date, if
the Board determines that (i) a management team that is reasonably acceptable to
the Board is in place by June 30, 2015 (the “Management Goal”), and
(ii) Participant has developed and presented to the Board a business plan by
December 31, 2015, that is subsequently approved by the Board (together with the
Management Goal, the “Performance Goals”). As soon as administratively feasible
after December 31, 2015, the Board shall certify, in writing, whether or not the
Performance Goals have been achieved. Any Options that do not vest pursuant to
this Section 2(a) shall be immediately forfeited and canceled as of the Board’s
certification.
3.Termination of Employment. Section 3(b)(i) of the Option Agreement is hereby
amended and restated in its entirety as follows:
(i) Good Leaver Termination. If Participant’s employment with the Company
terminates due to a Good Leaver Termination, subject to Participant’s compliance
with the terms of the Employment Agreement (including execution of the Release),
a number of Options equal to the product (rounded to the nearest whole share) of
(A) the number of Options subject to this Agreement, multiplied by (B) a
fraction, (1) the numerator of which is the number of days elapsed between the
Grant Date and the date of Participant's termination and (2) the denominator of
which is 1136, being the number of days between the Grant Date and December 31,
2017 shall vest; provided, however, the foregoing clause shall apply only in the
event of a Good Leaver Termination (I) prior to a determination by the Board
that the Management Goal has not been attained or (II) if the Board has
determined that the Management Goal has been attained, prior to January 1, 2016.




--------------------------------------------------------------------------------






4.Miscellaneous. This Letter Agreement shall constitute an amendment of the
Option Agreement. Except as otherwise provided herein, the Option Agreement
shall remain unaltered and of full force and effect.


[Signature Page Follows]






--------------------------------------------------------------------------------




Please indicate your agreement with the foregoing terms of this Letter Agreement
by signing where indicated below.
                
 
 
Sincerely,
 
 
 
 
 
 
 
 
 
HERTZ GLOBAL HOLDINGS, INC.
 
 
 
 
 
By:
/s/ Linda Fayne Levinson
 
 
Name:
Linda Fayne Levinson
 
 
Title:
Independent Non-Executive Chair
 
 
 
of the Board of Directors
 
 
 
 



                                            
Acknowledged and Agreed:
/s/ John P. Tague__________
John P. Tague




